PER CURIAM.
Lazaro Mendoza appeals his conviction and sentence for grand theft of a motor vehicle entered pursuant to a jury verdict. His only point on appeal is that the trial court abused its discretion in allowing the state to peremptorily strike a prospective juror where the state’s gender neutral reason for the strike was not supported by the record and therefore was not genuine. The record reflects, however, that this argument was not preserved for appellate review where the defense did not object to the existence of the facts proffered by the state in support of the strike. See Floyd v. State, 569 So.2d 1225, 1229-30 (Fla.1990); Carter v. State, 762 So.2d 1024, 1026 (Fla. 3d DCA 2000), rev. denied, 786 So.2d 1183 (Fla.2001). For that reason, we affirm the appellant’s conviction and sentence.
Affirmed.